DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 13 and 14 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent US 10,961,167 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current application is a Continuation of allowed application 16/398,683, now patent US 10,961,167, where the only difference in the instant claims is the range of hydrocarbons is C14-C20, instead of C16-C20 in the allowed claims. The Terminal Disclaimer overcomes any ODP rejection which would be made over the parent patent. The Declaration under 37 CFR 1.132 filed 13 September 2021, in combination with the arguments on page 5 of the Remarks also filed 13 September 2021, is sufficient to provide evidence of the criticality of the step of “controlling” the reaction conditions as an active step and the criticality of the claimed range of C14-C20 olefins. This is because even within the claimed temperature range, C14 olefins do not always provide the claimed branching proximity when oligomerized, thus the step of “controlling” as 
The closest prior art is Miller (US 5,082,986, cited on IDS 11 June 2021) in view of Bullock JR et al. (US 2006/0211581).
Miller teaches hydroisomerizing C20+ olefins which can be polyalphaolefins, where the source of polyalphaolefins is known in the art (column 3, lines 1-10, column 9, lines 66-67). Miller teaches that the catalyst is SAPO-11 comprising a Group VIII hydrogenation metal (column 10, line 26, column 7, lines 34-39).
Miller does not specifically teach that the source of the polyalphaolefins is oligomerization of C14-C20 alpha olefins.
Bullock JR teaches a method for producing polyalphaolefins (paragraph [0013]) comprising a feed selected from C3 to C21 alphaolefins (paragraph [0044]). However, as noted above, Bullock JR does not provide any teaching or suggestion to select C14-C20 olefins from the list, or to provide motivation to control the reaction conditions in order to arrive at the desired branching proximity, and the declaration of 13 September 2021 provides evidence that the controlling is critical to achieving the desired branching proximity, and that only olefins in the claimed range achieve the claimed branching proximity at any of the claimed temperatures. 
	Therefore, the prior art of record does not teach or suggest a method for producing a base stock comprising oligomerization of a C14-C20 alpha olefin feedstock with a BF3 catalyst to produce an intermediate having a branching proximity of 27-35, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772